Name: Commission Regulation (EEC) No 20/89 of 4 January 1989 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the common customs tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 1 . 89 Official Journal of the European Communities No L 4/19 COMMISSION REGULATION (EEC) No 20/89 of 4 January 1989 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 4107/88 (2), and in particular Article 9 ( 1 ) thereof, Whereas the Council, by Decision 87/149/EEC (3), approved, in the name of the Community, the agreement in the form of an Exchange of Letters between the European Economic Community and the United States of America on the Mediterranean preferences, citrus and pasta ; whereas the said Agreement enters into force on 1 January 1989 ; Whereas the Agreement foresees import measures amending certain rates of duty laid down in the combined nomenclature, established by Regulation (EEC) No 2658/87 ; Whereas it is appropriate to include those amended rates in the combined nomenclature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION : Article 1 The combined nomenclature annexed to Council Regulation (EEC) No 2658/87, as amended by Commission Regulation (EEC) No 3174/88 (4), is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 January 1989 . For the Commission COCKFIELD Vice-President (') OJ No L 256, 7. 9. 1987, p. 1 . 0 OJ No L 361 , 29. 12. 1988 , p. 1 . 0 OJ No L 62, 5 . 3 . 1987, p. 22. O OJ No L 298, 31 . 10 . 1988, p. 1 . No L 4/20 6. 1 . 89Official Journal of the European Communities ANNEX Rate of duty \ CN code Description Autonomous (%) or levy (AGR) Conventional (%) Supplementary unit 1 2 '3 4 5 0802 Other nuts, fresh or dried, whether or not shelled or peeled :  Almonds : - 0802 11   In shell : l 0802 11 10 (unchanged) \ 0802 11 90    Other 7 ?(')  0802 12   Shelled : \ 0802 12 10 (unchanged) \ 0802 12 90    Other 7 7 C&gt;  0802 21 00 to 0802 90 90 (unchanged) (') Duty rate of 2%, within the limits of a global annual tariff quota of 45 000 tonnes to be granted by the competent Community authorities. 1 2 3 4 5 0805 Citrus fruit, fresh or dried : \ 0805 10  Oranges :   Sweet oranges, fresh :    From 1 to 30 April : 0805 10 11     Sanguines and semi-sanguines     Other : 15 (') 130 0805 10 15 _____ Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 15 (') 13 0 0805 10 19      Other *. 15 (') 13 0  0805 10 21 to 0805 10 39 (unchanged)    From 16 October to 31 March : 0805 10 41     Sanguines and semi-sanguines     Other : 20 0 0  0805 10 45 _____ Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 20 0 0  0805 10 49 Other 20 0 0  0805 10 70 to 0805 10 90 (unchanged) 6. 1 . 89 Official Journal of the European Communities No L 4/21 1 2 3 4 5 \ 0805 20  Mandarins (including tangerines and satsumas) ; Clementines, wilkings and similar citrus hybrids ; - 0805 20 10 to 0805 20 70 (unchanged) I 0805 20 90 - Other .............. . . ............. 20 (') 0  0805 30  Lemons (Citrus limon, Citrus limonum) and limes (Citrus auranti ­ ' folia) : \ 0805 30 10   Lemons (Citrus limon, Citrus limonum) 80 (4)  0805 30 90 (unchanged) ll 0805 40 00  Grapefruit 12 3 0  0805 90 00 (unchanged) li (') In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. (2) Duty rate of 10 % for high-quality sweet oranges during the period 1 February to 30 April , within the limits of a tariff quota of 20 000 tonnes to be granted by the competent Community authorities. Qualification for this quota is governed by conditions laid down in the relevant Community provisions. (J) Duty rate of 2 % for grapefruit hybrids known as 'minneolas' during the period 1 February to 30 April , within the limits of a tariff quota of 1 5 000 tonnes to be granted by the competent community authorities. Qualification for this quota is governed by conditions laid down in the relevant Community provisions. (4) Duty rate of 6 % during the period 15 January to 14 June, within the limits of a tariff quota of 10 000 tonnes to be granted by the competent Community authorities. 0 Duty rate of 1 ,5 % during the period 1 November to 30 April . 1 2 3 4 5 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included :  Nuts ground-nuts and other seeds, whether or not mixed together : 2008 11   Ground-nuts : I 2008 11 10 (unchanged) (unchanged) I 2008 11 91     Exceeding 1 kg 17 14 (')  2008 11 99     Not exceeding 1 kg 22 0 16 0  2008 19   Other, including mixtures : \ 2008 19 10 (unchanged) I 2008 19 90    In immediate packings of a net content not exceeding 1 kg 22 0 16  2008 20 to 2008 99 99 (unchanged) \ (') Duty rate of 1 2 % for roasted ground-nuts. (2) Duty rate of 12% for roasted nuts until 31 December 1990. (3) Duty rate of 14 % for roasted ground-nuts. No L 4/22 Official Journal of the European Communities 6. 1 . 89 , 1 2 3 4 5 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter :  Orange juices : 2009 11   Frozen : \ l 2009 11 11 to  200911 19 (unchanged)    Of a density not exceeding 1 ,33 g/cm3 20 ° C : 2009 11 91 2009 11 99 2009 19 to 200990 99 (unchanged)     Other (unchanged) 21 19 + AD S/Z (') ^  (') Duty rate of 1 3 % for frozen concentrated orange juice, without added sugar, having a degree of concentration of up to 50 Brix, in containers of two litres or less, not containing blood orange concentrate, within the limits of an annual tariff quota of 1 500 tonnes to be granted by the competent authorities. Qualification for' this quota is governed by conditions laid down in the relevant Community provisions.